PER CURIAM:
Shaka Zulu Aeoolla appeals the district court’s order granting relief to the defendants and dismissing his claims under the First Amendment and the Religious Land Use and Institutionalized Persons Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Acoolla v. Angelone, No. 7:01-cv-01008-jct, 2006 WL 2548207 (W.D.Va. Sept. 1, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.